SCHUDSON, J.
¶ 20. (concurring in part; dissenting in part). Although I agree we must reverse the circuit court's summary judgment, I depart from the majority's interpretation of "without pay" under WlS. Stat. § 62.50(17) (1989-90). I would remand for further fact finding essential to resolution of the issue on appeal.
¶ 21. In its memorandum decision, the circuit court recognized that "when an officer is suspended without pay, he looses [sic] his police power and all of his paid health insurance (if he is suspended for more than 30 calendar days)." Thus, the circuit court decision accepted Balcerzak's argument: (1) Police officers, on their off-days, retain law enforcement authority and off-duty responsibility, and also retain employee bene*659fits such as health insurance. (2) When suspended for more than thirty calendar days "without pay," police officers lose their health insurance unless they pay the premiums.1 (3) Therefore a suspension of sixty days "without pay" logically would include the off-days on which the officers lose the City's payment of their health insurance premiums.
¶ 22. "Pay” is defined as "compensation," "wages," and "salary." Black's Law DICTIONARY 1128 (6th ed. 1990).2 "Compensation," "wages," and "salary" are defined in many expansive terms that would include benefits. The definitions of "compensation" include "recompense in value," and "recompense ... for ... service." Id. at 283. "Wages" is defined as:
A compensation given to a hired person for his or her services. Compensation of employees based on time worked or output of production.
Every form of remuneration payable for a given period to an individual for personal services, including salaries, commissions, vacation pay, dismissal wages, bonuses and reasonable value of board, rent, *660housing, lodging, payments in kind, tips, and any other similar advantage received from the individual's employer or directly with respect to work for him. Term should be broadly defined and includes not only periodic monetary earnings but also all compensation for services rendered without regard to manner in which such compensation is computed.
Id. at 1579 (citations omitted). And the first definition of "[s]alary" is "[a] reward or recompense for services performed." Id. at 1337. Thus, as defined and, I think, as generally understood, "pay" includes benefits. Therefore, to the extent that police officers lose benefits even on what would have been off-days during their suspensions, they are "without pay" on those days as well.
¶ 23. Unfortunately, the trial court record does not clarify the way in which the Board computes days on which benefits are lost. The affidavit of Bradley DeBraska, president of the Milwaukee Police Association, states:
When a Milwaukee police officer is suspended without pay, the Milwaukee Police Department requires the officer to surrender his gun, badge and all other indicia of police authority. The MPD informs the officer that he no longer has any police powers during the time that he is suspended.
A suspension without pay which lasts longer than 30 calendar days affects a police officer's right to receive health insurance premiums paid by the City. If an officer is suspended for more than 30 calendar days, the City will not pay premiums for the officer's health insurance benefits.
(Underlining added.) This begs certain computation questions, the answers to which could dictate the calcu*661lation of which days are truly "without pay." Most simply, the questions may reduce to one: When a suspension lasts longer than 30 calendar days, does the City "not pay premiums for the officer's health insurance benefits" for the entire suspension period, or "not pay premiums" only for those days exceeding thirty?
¶ 24. Accepting Balcerzak's premise that "pay" includes benefits, two scenarios emerge:
(1) During a suspension not lasting longer than thirty calendar days, an officer would not be "without pay" on off-days because the City still would be paying for benefits. Therefore, contrary to Balcerzak's argument, calculation of "without pay" days would include only workdays.3
(2) During a suspension lasting longer than thirty calendar days, an officer would be "without pay" on every day — workdays and off-days-for which the City would not be paying for benefits. Therefore, consistent with Balcerzak's argument, calculation of "without pay" days would include workdays, and all off-days for which the City would not be paying for the officer's benefits.
*662In short, to be logically consistent, Balcerzak, in essense, must be saying: "(1) Benefits are part of my 'pay.' (2) If the City continues to pay for my benefits on off-days, I am not 'without pay' on those days off. (3) But when the City, in the course of suspending me for more than thirty calendar days, discontinues paying for my benefits — on both workdays and off-days — I am 'without pay' on all those days and, therefore, the off-days must be credited toward my 'without pay' suspension days."
¶ 25. "[U]niformity and consistency" in the application of a statute are appropriate considerations in interpreting statutory language. State ex rel. Parker v. Sullivan, 184 Wis. 2d 668, 699, 517 N.W.2d 449 (1994). Moreover, where "uniformity and consistency" have been achieved by an agency's previously unchallenged statutory interpretation that is "of long-standing," and where the agency's interpretation does not "directly contravene! ] the words of the statute," we defer to that interpretation. See id. at 699-700.
¶ 26. I agree with Balcerzak and the circuit court that "pay" includes health insurance benefits. I observe, however, that acceptance of Balcerzak's premise may undermine his position, at least in suspensions of less than thirty days. From the record, however, I cannot determine whether the Board's application of the statute is uniform and consistent. Accordingly, I concur in this court's order reversing the circuit court order but respectfully dissent from part of the majority's rationale. I would remand for additional fact finding in order to determine the uniform and consistent application of the statute.

In its brief to this court, the City writes:
Obviously, if an officer is not receiving his or her paycheck for 60 days, the officer's portion of the health insurance premium will not be paid, because no paycheck is issued from which it can be deducted. There is nothing in § 62.50(17), Stats., or the police department suspension that prevents the suspended officer from maintaining his health insurance by paying the premium out of his or her pocket.
Presumably, therefore, to maintain the benefits, the officer would have to pay, out of pocket, both the portion of the premium that would have been deducted from the paycheck and the portion the City would have paid.


I note that the most recent edition of Black's contains no definition of "pay." See Black's Law DICTIONARY 1150 (7th ed. 1999).


 Even on those workdays, of course, the City still would be paying for benefits. Thus, carrying Balcerzak's premise to the extreme, even those workdays would not be "without pay." Balcerzak, however, does not take the counter-productive position that workdays during a suspension lasting less than thirty days could only be credited against a suspension if the City stopped paying for benefits. Thus, to some extent, Balcerzak seems to be seeking two different rules-designating "without pay" days differently, depending on whether they occur during suspensions of more than or less than thirty days.